DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed October 24, 2022 has been received and considered for examination.  Claims 1-20 are presently pending with claims 1-8 remaining rejected and claims 9-20 withdrawn from consideration.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.   The newly cited prior art of Bogner et al. (US 2019/0059242 A1) and Bigelow (US 6,221,314) teach the newly added claim limitations as discussed in the rejections below.  
	Furthermore, regarding the prior art of Worrilow as applied to claim 1, the Applicant argues that Worrilow does not sterilize a front facing surface of the main filter.   The Examiner respectfully disagrees.   First, filter (52) is located immediately downstream of UV lamps (38) as VOC post-filtration (46) can be omitted (see col. 7, lines 3-4).    Thus, filter (52) becomes located immediately downstream from UV lamps (38) when filtration (46) is omitted (see col. 7, lines 20-22).   While Worrilow may not explicitly disclose that the UV light sterilizes the adjacent surface of the downstream filter, the fact that the filter (53) will be exposed to UV light from the UV lamps (38) will result in some sterilization of the surface of the filter.  The Examiner has further relied upon the prior art of Bigelow to teach that it is well known to utilize the UV light from the air treatment chamber to sterilize adjacent filter surfaces.   
	The Applicant’s argument that the UV lamps are encased and not open to the downstream filters is not persuasive as the airflow has to pass though the system and therefore UV light will pass from the UV lamps to the filters.  
	Regarding claim 8, the prior art of Siess has again been relied upon to teach the claimed muffler and the prior art of Worrilow has be reinterpreted such that the second vent is the opening connecting chamber 32 to post filtration filter 46 (see figure 4).  Thus, claim 8 remains rendered obvious by the combination of Worrilow and Siess.  

	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigelow (US 6,221,314 B1). 
	Regarding claim 1, Bigelow teaches (figures 2-5; col. 4, line 55 to col. 6,line 28) a system (10) for treating air comprising: a first vent (opening at first inlet side where air enters as indicated by arrow A; see figures 3-5) and a second vent (opening at second outlet vent where air exits as indicated by arrows A; see figures 3-5); an air passage (air passes through the system from the inlet to the outlet; see figs. 2, 4) in fluid communication between the first vent and the second vent, wherein air is drawn into the first vent, moved through the air passage, and expelled from the second vent (see figures 2 and 4; arrows “A” indicated airflow through the system); an ultraviolet-C (UV-C) chamber (34) comprising a UV-C source (UV lamp 50 emitting at a wavelength of 240nm-280nm; see col. 5, lines 28-32), wherein the UV-C source is arranged perpendicularly to the direction of air movement through the air passage (see figures 2 and 4) and wherein air moved through the air passage is treated by the UV-C source; and a main filter (24) in the air passage, wherein the main filter (24) is located after the UV-C chamber (34) in the air passage and is exposed to the UV-C source such that the UV-C source (50) sterilizes a front- facing surface of the main filter (24) (see col. 6, lines 3-26), and wherein air moved through the air passage is treated by the main filter after being treated by the UV-C source.
	Regarding claim 2, Bigelow discloses a system that emits UVC light to destroy airborne biological contaminants (see col. 2, lines 22-40; col. 3, lines 1-42) and therefore is capable of treating air containing coronavirus particles to kill such particles.  
	Regarding claim 3, Bigelow discloses an initial filter (20) located in the air passage before the UV-C chamber (34), wherein air moved through the air passage is treated by the initial filter (20) before being treated by the UV-C source (50) and the main filter (24) (see figure 2-5; col. 6, lines 3-27).
	Regarding claim 6, Bigelow discloses that the system can further include a fan (46) for providing air flow through the system (see col. 6, lines 42-54).  


Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Worrilow (US Patent No. 9,522,210 B2) in view of Bogner et al. (US 2019/0059242 A1) (hereafter “Bogner”) and Bigelow.
	Regarding claim 1, Worrilow discloses a system (2) for treating air comprising: a first vent (6) and a second vent (opening connecting chamber 32 to post filtration filter 46; see figure 4); an air passage (air passage through system 2 from inlet to outlet) in fluid communication between the first vent and the second vent, wherein air is drawn into the first vent (6), moved through the air passage, and expelled from the second vent (8); an ultraviolet-C (UV-C) chamber (32) comprising a UV-C source (38), wherein air moved through the air passage is treated by the UV-C source; and a main filter (52) in the air passage, wherein the main filter (52) is located after the UV-C chamber in the air passage and is exposed to the UV-C source (filter 52 is located immediately downstream of UVC source 38 and thereby exposed to UVC light), and wherein air moved through the air passage is treated by the main (52) filter after being treated by the UV-C source (38) (see figure 3; col. 3, line 49 to col. 7, line 61).  Worrilow does not appear to disclose wherein the UV-C source is arranged perpendicularly to the direction of air movement through the passage.  
	Bogner discloses an air treatment system (fig. 10) wherein air passes though an air duct comprising a first filter (pre-filter 251), UV lights (255), and a second filter (253) (see para [0069]).  Bogner further discloses that the UV lights (255) are arranged perpendicular to the air flow to maximize the time that the air is exposed to the UV light (see para [0075]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Worrilow and arrange the UV lights perpendicular to the airflow as a functionally equivalent alternative arrangement to maximize the time that the air is exposed to the UV light, thereby improving disinfection of the air as taught by Bogner.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the system of Worrilow, such that the UV light from chamber (32) is emitted onto the surface of the adjacent filter (52) in order to provide sterilization of the surfaces of the filter as taught by Bigelow whom teaches that it is well known to utilize the UV light form the chamber to sterilize filter surfaces located downstream of the UV chamber (see col. 6, lines 3-26). 
	Regarding claim 2, Worrilow discloses a system that emits UVC light to destroy airborne biological contaminants (see col. 5, lines 19-51) and therefore is capable of treating air containing coronavirus particles to kill such particles.  
	Regarding claim 3, Worrilow discloses an initial filter (prefiltration 12 made up of filters 14, 16) located in the air passage before the UV-C chamber (32), wherein air moved through the air passage is treated by the initial filter (prefiltration 12) before being treated by the UV-C source (38) and the main filter (52) (see figure 3; col. 4, lines 12-25).
	Regarding claim 4, Worrilow discloses that the main filter (52) has a MERV rating of 13 or greater or can be a HEPA filter (see col. 7, lines 20-38).
	Regarding claim 5, Worrilow discloses that the system (2) includes at least one vacuum UV source in addition to the UVC source (see col. 5, lines 27-51). The vacuum UV source is a hydroxyl radical generator.  
	Regarding claim 6, Worrilow discloses a fan (10) that draws air into the first vent (6), moves air though the air passage, and expels air from the second vent (see figure 3; col. 4, lines 1-11).
	Regarding claim 7, Worrilow discloses that the system is capable of providing an air flow rate through the system between 250-2000 CFM (see col. 3, lines 54-67). 

8.	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Worrilow in view of Bogner and Bigelow as applied to claim 1 above, and further in view of Siess (US 2004/0005252 A1).
	Worrilow is set forth above with regards to claim 1, but does not appear to explicitly disclose a muffler connected to the second vent, wherein the muffler comprises a sound-absorbing material and receives air expelled from the second vent. 
Siess discloses the use of sound-absorbing material to reduce noise transfer (see para [0080] - A sound absorbing lining 20A may be operatively disposed within duct portion 18A for preventing noise transfer from fan BL).  In view of the fact that both Worrilow and Siess relate to UV-C systems to destroy pathogens, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Worrilow with the disclosure of Siess and use sound absorbing material anywhere within the housing (4), including at the inlet vent (6) and downstream from a second vent (opening connecting chamber 32 to post filtration filter 46; see figure 48) such that air expelled from the second vent is muffled thus reducing noise transfer from the system (2).


Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799